DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.             The disclosure is objected to because in paragraph [0009] line 2, “depending of” should read “depending on”.
Claim Rejections - 35 USC § 112
3.          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.            Claim 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a conditioner” in line 13 of the claim which renders the claim indefinite because it is unclear whether the limitation is referring to “a conditioner” recited in line 7 of the claim or another conditioner. Dependent claims 2-7 are rejected as ultimately depending from a claim (claim 1) rejected under 35 U.S.C. 112 (b).
Claim 3 recites the limitation “a set of components” in line 1 of the claim which renders the claim indefinite because it is unclear whether the limitation is referring to “a set of components” recited in line 4 of claim 1, or “the set of components” in line 5 of claim 1, or another set of components altogether. Also, claim 3 recites the limitation “a database” in line 6 of the claim which renders the claim indefinite because it is unclear whether the limitation is referring to “a database” recited in line 5 of claim 1 or another database. Dependent claim 4 is rejected as ultimately depending from a claim (claim 3) rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
5.             35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of      matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.         Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a method for creating an interactive and executable cooking program. The limitations of identifying, by a control system, a set of components associated with the meal; loading, from a database, cook sequences associated with each of the set of components; and generating, by the control system, a generic cook program based on the cook sequences comprising a cook timeline; executing, by the control system, the generic cook program on a smart device comprising a display, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That are, other a control system”, “a database”, “a smart device with display” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a control system” language, “identifying a set of components associated with the meal” in the context of this claim encompasses accessing the ingredients necessary to prepare the meal manually from where the data is stored. The limitations of:  generating a generic cook program and executing the generic cook program are processes that under their broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “generating a generic cook program” in the context of this claim encompasses a cook writing down on paper or electronic device the components (ingredients) required for preparing a meal, the procedure for conditioning the components, sequence  and time for making each components and the total time it takes to make meal. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a control system, a database, a smart device with display. A control system, a database, a smart device with display are recited at a high-level of generality (i.e., as a generic database storing data, a smart device that displays content, and a generic control system implementing a step,) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The a control system, a database, a smart device with display amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  Claims 1-7 are rejected for reasons similar to claim 1.

Claim Rejections - 35 USC § 102
7.            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.            Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by US Application No. 20170323640 A1 to Sisodia (hereinafter “Sisodia”).

Concerning claim 1, Sisodia discloses a method for creating an interactive and executable cooking program, the method comprising: 
          receiving, at a user interface, a selection of a meal (paragraphs [0007], [0011], [0015], [0042], [0056] – user interacts with the system at a user interface to get recipe for preparing food and customizing ingredients);
           identifying, by a control system, a set of components associated with the meal (paragraphs [0061], [0067], [0068] – the recipe processor 100 identifies ingredients (components) to prepare a meal); 
          loading, from a database, cook sequences associated with each of the set of components, wherein a first cook sequence associated with a first component of the set of components comprises a first set of instructions executable by a conditioner (paragraphs [0035], [0051], [0053], FIG. 1 – sequence of preparation directions related to the ingredients (components) and instruction for the appropriate appliance (conditioner) would be extracted from data sources or databases (element 124)); 
         generating, by the control system, a generic cook program based on the cook sequences comprising a cook timeline by arranging each of the cook sequences with respect to each other so that they are initiated at a certain point along the cook timeline (paragraphs [0008], [0012], [0043]-[0044], [0066] – the apparatus extracts food preparation direction and generate machine-executable instruction which includes the recipe content and various intermediate stages of the cooking process); and 
          executing, by the control system, the generic cook program on a smart device comprising a display, and initiating each of the set of cook sequences as the generic cook program 

                Concerning claim 2, Sosidia discloses wherein the first cook sequence is associated with a first content and wherein the first content is displayed on the display after the first cook sequence is initiated (paragraphs [0043] [0051] -the content (preparation instruction) would be presented to the user on a table sequentially starting from the beginning of the food preparation process).

            Concerning claim 3, Sosidia discloses wherein identifying a set of components associated with the meal further comprises:
          2Docket No.: 427761-278identifying a set of standard components associated with the meal
 (paragraph [0064]-the method offers contents of recipe with their substitution);
          determining, based on a profile of the user stored in a second database, that at least one of the components should be substituted (paragraphs [0042], [0055], FIG. 1 – personal dietary preferences or substitute in a recipe needs to be determined based on user profile information stored in the Personal Notes and instructions 128 data storage (database) which is dedicated to store personal information, preferences or substitutes like the second database; 

          outputting the set of components with the substitute component replacing the at least one of the components that should be substituted (paragraphs [0013], [0064] – the method displays substitution dietary ingredients (components) via a user interface such as a table device).  

              Concerning claim 4, wherein the profile of the user comprises at least one of allergy information, nutritional preferences, or cooking preferences (paragraph [0055], FIG. 3 – the user database comprise nutrition substitutes).

           Concerning claim 7, Sosidia discloses wherein the first content comprises one of: text, a video, or an image (paragraphs [0043], [0064] - the method provides to a user visual contents (text or speech) on a tablet device).

Claim Rejections - 35 USC § 103
10.           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

11.         Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sisodia in view of US Application No. 20130185646 A1 to Wiggins (hereinafter “Wiggins”). 
             
               Concerning claim 5, Sosidia discloses wherein arranging each of the cook sequences with respect to each other so that they are initiated at a certain point along the cook timeline (paragraph [0035] – the preparation directions would be presented to the user based on the recommended steps of meal preparation process). 
Sosidia lacks disclosing further comprises determining the length in time of each of the cook sequences and arranging them along the cook timeline so that they all finish within a certain time window of each other.  Wiggins discloses further comprises determining the length in time of each of the cook sequences and arranging them along the cook timeline so that they all finish within a certain time window of each other (paragraphs [0093] - [ 0096],  FIG. 8 - the meal schedule  summary 820  displays to the user the associated events with the preparation of a meal,  when the user presses the start cook mode 860, series of instructions would be presented to the user sequentially according to the timeline 820, the length of time that takes to cook each ingredients arranged along the cook timeline as shown in FIG. 8  ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Socidia to incorporate the teachings of Wiggins to estimate ahead of time the length of time that takes to prepare a specific meal. 

Concerning claim 6, Sosidia lacks disclosing wherein the length of the cook timeline is dependent on an expertise level associated with the user profile. Wiggins discloses wherein the length of the cook timeline is dependent on an expertise level associated with the user profile (paragraphs [0082], [0134] - the skill of the person who prepares a meal determines the length of time the meal preparation takes). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Socidia to incorporate the teachings of Wiggins to estimate ahead of time the length of time that takes to prepare a specific meal. 


Conclusion
12.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEKADU NIGUSSIE ABEBE whose telephone number is (571)272-0067.  The examiner can normally be reached on Monday- Friday 1:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571)272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/F.N.A./Examiner, Art Unit 3715                                                                                                                                                                                                        
/MALINA D. BLAISE/Primary Examiner, Art Unit 3715